Winslow, J.
When the defendant reconstructed the bridge in question in 1881 it did so for its own use and benefit, and not for the benefit of the plaintiff. By not objecting to plaintiff’s use of the opening for the passage of stock it is probable that the plaintiff had become licensed at the time of this accident to use the same for that purpose, but this is the most favorable view that can be taken of plaintiff’s position. That view does not entitle him to *550recover. A licensee goes upon land at his own risk, and must take the premises as be finds them. Reardon v. Thompson, 149 Mass. 267. The case is ruled by Cahill v. Layton, 57 Wis. 600. The discussion of the authorities in this case seems to leave nothing further necessary to be said.
By the Court.— Judgment reversed, and oause remanded for a new trial.